Matter of Ciccone (2014 NY Slip Op 05247)
Matter of Ciccone
2014 NY Slip Op 05247
Decided on July 10, 2014
Appellate Division, First Department
Per Curiam
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 10, 2014SUPREME COURT, APPELLATE DIVISIONFirst Judicial DepartmentDianne T. Renwick,	Justice Presiding,
Leland G. DeGrasse
Helen E. Freedman
Rosalyn H. Richter
Sallie Manzanet-Daniels,Justices.


M-1757

[*1]In the Matter of Jason S. Ciccone, a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Jason S. Ciccone, Respondent.
/CounselBlock>
Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Jason S. Ciccone, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on September 3, 2008.
Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Kathy W. Parrino, of counsel), for petitioner.
No appearance for respondent.
(May 2, 2014)
 IN THE MATTER OF JASON S. CICCONE, AN ATTORNEY
PER CURIAMRespondent Jason S. Ciccone was admitted to the practice of law in the State of New York by the First Judicial Department on September 3, 2008. At all times relevant to this proceeding, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (Committee) now seeks an order disbarring respondent pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) § 603.4(g) on the ground that he has been suspended under 22 NYCRR 603.4(e)(1)(i), and has not appeared or applied in writing to the Committee or this Court for a hearing or reinstatement for more than six months from the date of the order of suspension (October 8, 2013). Respondent was suspended on the ground that he failed to cooperate with the Committee's investigation of a disciplinary complaint alleging professional misconduct which threatens the public interest (22 NYCRR 603.4[e][1][i]), and failed to keep his attorney registration current. The complaint alleged that respondent mishandled third-party funds purportedly deposited into his escrow account pending resolution of a contract dispute involving his client.
Although respondent was served with the instant motion to disbar by first class mail and certified mail return receipt requested, no response has been received by this Court.
Accordingly, inasmuch as more than six months have elapsed since this Court's October 8, 2013 suspension order, and respondent has neither appeared nor applied in writing to the Committee or this Court for a hearing or reinstatement, the Committee's motion for an order disbarring respondent pursuant to 22 NYCRR 603.4(g) is granted and his name stricken from the roll of attorneys in the State of New York (see Matter of Bruzdziak, 111 AD3d 118 [1st Dept 2013]; Matter of Mainiero, 109 AD3d 133 [1st Dept 2013]).
All concur.
Order filed.
(Entered July 10, 2014)Renwick, J.P., DeGrasse, Freedman, Richter, and Manzanet-Daniels, JJ.
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.